Exhibit 10.293

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following option to purchase Common Stock of The
Charles Schwab Corporation (“Schwab”) under the Charles Schwab Corporation 2004
Stock Incentive Plan (the “Plan”):

 

Name of Grantee:

 

 

 

Total Number of Shares Granted:

 

 

 

Exercise Price Per Share:

 

 

 

Grant Date:

 

 

 

Expiration Date:

 

 

 

Vesting Schedule:

  So long as you continue as a non-employee director or an employee of Schwab or
its subsidiaries and subject to the terms of the Stock Option Agreement, you
will acquire the right to exercise this option (become “vested” in this option)
on the following dates and in the following amounts.

 

Vesting Date

 

Percentage of the Total Number of Shares

Granted under this Option That Will Vest

1st Anniversary of Grant Date

  25%

2nd Anniversary of Grant Date

  25%

3rd Anniversary of Grant Date

  50%

You and Schwab agree that this option is granted under and governed by the terms
and conditions of the Plan and the Stock Option Agreement, both of which are
made a part of this notice. Please review the Stock Option Agreement carefully,
as it explains the terms and conditions of this option. You agree that Schwab
may deliver electronically all documents relating to the Plan or this option
(including, without limitation, prospectuses required by the Securities and
Exchange Commission) and all other documents that Schwab is required to deliver
to its stockholders. Unless you provide written objection to Schwab within 30
days of your receipt of this notice, you agree to all of the terms and
conditions of this notice, the stock option agreement and the Plan.



--------------------------------------------------------------------------------

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment   This option is a non-qualified stock option and is not intended
to qualify as an incentive stock option under federal tax laws. Vesting   This
option becomes vested in installments as described in the Notice of Stock Option
Grant. If you become a common-law employee of Schwab or its subsidiaries, then
this option will continue to vest as described in the Notice of Stock Option
Grant so long as you continue as either a non-employee director or an employee
of Schwab or its subsidiaries.

Accelerated

Vesting

  This option will become fully exercisable if your service as a non-employee
director terminates on account of your death, disability or retirement. If,
prior to the date your service terminates, Schwab is subject to a “change in
control” (as defined in the Plan document), this option will become fully
exercisable immediately preceding the change in control. If the Committee
determines that a change in control is likely to occur, Schwab will advise you
and this option will become fully exercisable as of the date 10 days prior to
the anticipated date of the change in control.

Definition of

Disability

  For all purposes of this Agreement, “disability” means that you are unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which has lasted, or can be expected
to last, for a continuous period of not less than 12 months or which can be
expected to result in death.

Definition of

Retirement

  For all purposes of this Agreement, “retirement” means your resignation or
removal from the Board at any time after you have attained age 70 or completed 5
years of service as a non-employee director.

Exercise

Procedures

  You or your representative may exercise this option by following the
procedures prescribed by Schwab. If this option is being exercised by your
representative, your representative must furnish proof satisfactory to Schwab of
your representative’s right to exercise this option. After completing the
prescribed procedures, Schwab will cause to be issued the shares purchased,
which will be registered in the name of the person exercising this option.

Forms of

Payment

  When you submit your notice of exercise, you must include payment of the
option exercise price for the shares you are purchasing. Payment may be made in
one of the following forms:  

•     Cash, your personal check, a cashier’s check or a money order.

 

•     Shares of Schwab stock that are surrendered to Schwab. These shares will
be valued at their fair market value on the date when the new shares are
purchased.

 

•     By delivery (in a manner prescribed by Schwab) of an irrevocable direction
to Charles Schwab & Co., Inc. to sell shares of Schwab stock (including shares
to be issued upon exercise of this option) and to deliver all or part of the
sale proceeds to Schwab in payment of all or part of the exercise price.

 

- 1 -



--------------------------------------------------------------------------------

Term   This option expires no later than the 10th anniversary of the Grant Date
but may expire earlier upon your termination of service, as described below.

Termination of

Service as a

Non-Employee

Director

 

This option will expire on the date three months following the date of your
termination of service as a non-employee director if such service terminates for
any reason other than on account of becoming a common-law employee of Schwab or
its subsidiaries, death, disability or retirement. The terms “disability” and
“retirement” are defined above.

 

If you become an employee of Schwab or its subsidiaries, this option will expire
on the date three months following the date you cease to be an employee of
Schwab and its subsidiaries (other than by reason of disability, death or
retirement). If you cease to be a non-employee director or an employee of Schwab
and its subsidiaries by reason of your disability or death, then this option
will expire on the first anniversary of the date of your death or disability.

 

If you cease to be a non-employee director by reason of your retirement, then
this option will expire on the second anniversary of the date of your
retirement.

Restrictions on

Exercise and

Issuance or

Transfer of

Shares

  You cannot exercise this option and no shares of Schwab stock may be issued
under this option if the issuance of shares at that time would violate any
applicable law, regulation or rule. Schwab may impose restrictions upon the
sale, pledge or other transfer of shares (including the placement of appropriate
legends on stock certificates) if, in the judgment of Schwab and its counsel,
such restrictions are necessary or desirable to comply with applicable law,
regulations or rules.

Stockholder

Rights

  You, or your estate or heirs, have no rights as a stockholder of Schwab until
you have exercised this option by giving the required notice to the Company and
paying the exercise price. No adjustments are made for dividends or other rights
if the applicable record date occurs before you exercise this option, except as
described in the Plan.

No Right to

Remain Director

or Employee

  Nothing in this Agreement will be construed as giving you the right to be
retained as a director or an employee of Schwab and its subsidiaries.

 

- 2 -



--------------------------------------------------------------------------------

Transfer of

Option

 

In general, only you may exercise this option prior to your death. You may not
transfer or assign this option, except as provided below. For instance, you may
not sell this option or use it as security for a loan. If you attempt to do any
of these things, this option will immediately become invalid. You may, however,
dispose of this option in your will or in a beneficiary designation.

 

You may transfer this option as a gift to one or more family members. For this
purpose, “family member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law (including adoptive relationships), any individual sharing your
household (other than a tenant or employee), a trust in which one or more of
these individuals have more than 50% of the beneficial interest, a foundation in
which you or one or more of these persons control the management of assets, and
any entity in which you or one or more of these persons own more than 50% of the
voting interest.

 

Schwab may, in its sole discretion, allow you to transfer this option under a
domestic relations order in settlement of marital or domestic property rights.

 

In order to transfer this option, you and the transferee(s) must execute the
forms prescribed by Schwab, which include the consent of the transferee(s) to be
bound by this Agreement.

Limitation on

Payments

 

If a payment from the Plan would constitute an excess parachute payment or if
there have been certain securities law violations, then your award may be
reduced or forfeited and you may be required to disgorge any profit that you
have realized from your award.

 

If a disqualified individual receives a payment or transfer under the Plan that
would constitute an excess parachute payment under the Internal Revenue Code of
1986, as amended (the “Code”), such payment will be reduced, as described below.
Generally, someone is a “disqualified individual” if he or she is (a) an officer
of Schwab, (b) a member of the group consisting of the highest paid 1% of the
employees of Schwab or, if less, the highest paid 250 employees of Schwab, or
(c) a 1% stockholder of Schwab. For purposes of the section on “Limitation on
Payments,” the term “Schwab” will include affiliated corporations to the extent
determined by the Auditors in accordance with section 280G(d)(5) of the Code.

  In the event that the independent auditors most recently selected by the
Schwab Board of Directors (the “Auditors”) determine that any payment or
transfer in the nature of compensation to or for your benefit, whether paid or
payable (or transferred or transferable) pursuant to the terms of the Plan or
otherwise (a “Payment”), would be nondeductible for federal income tax purposes
because of the provisions concerning “excess parachute payments” in section 280G
of the Code, then the aggregate present value of all Payments will be reduced
(but not below zero) to the Reduced Amount; provided, however, that the
Compensation Committee may specify in writing that the award will not be so
reduced and will not be subject to reduction under this section.   For this
purpose, the “Reduced Amount” will be the amount, expressed as a present value,
which maximizes the aggregate present value of the Payments without causing any
Payment to be nondeductible by Schwab because of section 280G of the Code.

 

- 3 -



--------------------------------------------------------------------------------

 

If the Auditors determine that any Payment would be nondeductible because of
section 280G of the Code, then Schwab will promptly give you notice to that
effect and a copy of the detailed calculation and of the Reduced Amount. You may
then elect, in your discretion, which and how much of the Payments will be
eliminated or reduced (as long as after such election, the aggregate present
value of the Payments equals the Reduced Amount). You will advise Schwab in
writing of your election within 10 days of receipt of the notice. If you do not
make such an election within the 10-day period, then Schwab may elect which and
how much of the Payments will be eliminated or reduced (as long as after such
election the aggregate present value of the Payments equals the Reduced Amount).
Schwab will notify you promptly of its election. Present value will be
determined in accordance with section 280G(d)(4) of the Code. The Auditors’
determinations will be binding upon you and Schwab and will be made within 60
days of the date when a Payment becomes payable or transferable.

 

As promptly as practicable following these determination and elections, Schwab
will pay or transfer to or for your benefit such amounts as are then due to you
under the Plan, and will promptly pay or transfer to or for your benefit in the
future such amounts as become due to you under the Plan.

  As a result of uncertainty in the application of section 280G of the Code at
the time of an initial determination by the Auditors, it is possible that
Payments will have been made by Schwab which should not have been made (an
“Overpayment”) or that additional Payments which will not have been made by
Schwab could have been made (an “Underpayment”), consistent in each case with
the calculation of the Reduced Amount. In the event that the Auditors, based
upon the assertion of a deficiency by the Internal Revenue Service against you
or Schwab which the Auditors believe has a high probability of success,
determine that an Overpayment has been made, such Overpayment will be treated
for all purposes as a loan to you which you will repay to Schwab on demand,
together with interest at the applicable federal rate provided in section
7872(f)(2) of the Code. However, no amount will be payable by you to Schwab if
and to the extent that such payment would not reduce the amount which is subject
to taxation under section 4999 of the Code. In the event that the Auditors
determine that an Underpayment has occurred, such Underpayment will promptly be
paid or transferred by Schwab to or for your benefit, together with interest at
the applicable federal rate provided in section 7872(f)(2) of the Code.

Claims

Procedure

  You may file a claim for benefits under the Plan by following the procedures
prescribed by Schwab. If your claim is denied, generally you will receive
written or electronic notification of the denial within 90 days of the date on
which you filed the claim. If special circumstances require more time to make a
decision about your claim, you will receive notification of when you may expect
a decision. You may appeal the denial by submitting to the Plan Administrator a
written request for review within 30 days of receiving notification of the
denial. Your request should include all facts upon which your appeal is based.
Generally, the Plan Administrator will provide you with written or electronic
notification of its decision within 90 days after receiving the review request.
If special circumstances require more time to make a decision about your
request, you will receive notification of when you may expect a decision. The
Plan Administrator has discretionary authority to construe the terms of the Plan
and this Agreement and its determinations are conclusive and binding on all
persons.

 

- 4 -



--------------------------------------------------------------------------------

Adjustments   In the event of a stock split, a stock dividend or a similar
change in Schwab stock, the Compensation Committee shall adjust the number of
shares covered by this option and the exercise price per share. Severability  
In the event that any provision of this Agreement is held invalid or
unenforceable, the provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement. Applicable Law   This Agreement will be
interpreted and enforced under the laws of the State of California (without
regard to their choice-of-law provisions), as such laws are applied to contracts
entered into and performed in California.

The Plan and

Other

Agreements

  The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and
Schwab regarding this option. Any prior agreements, commitments or negotiations
concerning this option are superseded. This Agreement may be amended only by
another written agreement, signed by both parties. If there is any inconsistency
or conflict between any provision of this Agreement and the Plan, the terms of
the Plan will control.

BY ACCEPTING THIS OPTION GRANT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

- 5 -